PER CURIAM.
Petitioner seeks a writ of prohibition asserting that the Judge of Compensation Claims abandoned the role of neutral arbiter in a hearing to set the amount of attorney’s fees to be awarded to claimant’s counsel. Specifically, petitioner complains that the JCC questioned the claimant about the fee award during the hearing.
Claimant sustained two accidents in 2001. Section 440.20(ll)(b), Florida Statutes (1999), requires the Judge of Compensation Claims to determine whether a settlement will be in the “best interest” of the claimant and authorizes the JCC to make or cause to be made such investigations as the JCC considers necessary. We determine that the inquiry made by the JCC in this case fell within that allowed by statute. Accordingly, the petition for writ of prohibition is denied.
PETITION DENIED.
BROWNING, C.J., BENTON, J., and ERVIN, III, RICHARD W., Senior Judge, concur.